Bernstein-Burkley, P.C.

Keri P. Ebeck, Esquire

Bar No. 262092017

707 Grant Street, Suite 2200, Gulf Tower
Pittsburgh, PA 15219

(412) 456-8112

ATTORNEY FOR CREDITOR: REGIONAL ACCEPTANCE CORPORATION

IN THE BANKRUPTCY COURT FOR THE
DISTRICT OF NEW JERSEY (CAMDEN)
HONORABLE JERROLD N. POSLUSNY JR.

In re: : Case No. 18-34018-JNP
ANTHONY R BROOKS, JR.
SHERIE N BROOKS
Debtors,
Chapter 13

Hearing Date: April 23, 2019

 

CERTIFICATION IN SUPPORT OF MOTION OF REGIONAL ACCEPTANCE
CORPORATION FOR RELIEF FROM THE AUTOMATIC STAY

Nir Shien Dison certifies as follows:

A I am employed by Regional Acceptance Corporation, (“RAC”) and am familiar
with the facts of this case.

2. On February 2, 2017, Debtors executed a Retail Installment Sale Contract for the
purchase of a 2014 Chrysler 300 Sedan 4D AWD 3.6L V6, VIN# 2C3CCARG6EH143245 (the
“Vehicle”). Regional Acceptance Corporation has a security interest in the Vehicle, copies of the
Contract and Title are attached hereto as Exhibits A and B, respectively.

3. The payoff under the contract as of March 27, 2019 will be $27,923.84 which

includes interest at 19.95%.
4. The Contract requires 72 monthly payments in the amount of $643.53, with the

payments due on the 19th of each month.

5; The existing post-petition delinquency under the Contract is $2,586.99.

6. The N.A.D.A. value for the Vehicle is $14,725.00. A true and correct copy of a
printout showing that value is attached hereto as Exhibit C. Therefore, there is no equity in the
Vehicle.

bs I certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment.

pave: 5)LTIZOO

 

Bankruptcy Representative
